Bockes, J.
defendant was charged by indictment with the crime of seducing one Sarah Osterhoudt, an unmarried female of previous chaste character, under promise of marriage. Laws of 1884, ch. 111; Penal Coke, § 284. On the trial the prosecutrix testified to the material facts constituting the offense charged, and that she became enceinte because of the intercourse between herself and the defendant. The fact of the birth of the child was undisputed. Evidence was also given of opportunity and probability, such as the frequent meeting of the parties, when they would be alone together, and generally of the seeking by the defendant of private interviews, and also of the bestowal by both of personal attentions.
The defendant gave evidence in his own behalf, directly in conflict, on all material points, with that of the prosecutrix. His evidence, if credited, would establish his innocence of the offense charged. Thus his credibility became a subject of great, if not of controlling significance. On his cross-examination, and with a view to this point, he was asked the question whether he had “ been having sexual intercourse with Emma Schoonmaker,”—a person in no way connected with the case. The question was objected to by the defendant’s counsel, and the objection being overruled by the court, he answered “Yes.”
It is urged that such ruling was erroneous. But according to the very late decision by the Court of Appeals in People v. Irving, 95 N. Y. 541; 2 N. Y. Crim. Repts. 171, it affords no just ground of complaint. See also People v. Hooghkerk, 96 N. Y. 150; 2 N. Y. Crim. Repts. 204. The question here presented was carefully and fully considered in Irving’s case in the light of the previous decisions in this state, and the evidence under the circumstances then and here existing, was *482held to be admissible within the discretion of the trial court. We need therefore only to refer to that case as decisive of the point here urged as ground of error.
On further cross-examination the defendant was, in substance, asked if he had not said to the father of the prosecutrix, on a certain specified occasion, that his own father had untruthfully said that he, the defendant, would rot in jail before he would marry the prosecutrix; and he denied having so said. Proof in contradiction of such denial by the defendant was offered on behalf of the prosecution, and was admitted against objection. In this, we think there was no substantial error. The evidence had a bearing upon matters in issue, in this : it bore upon the question whether the defendant had made to the prosecutrix a promise of marriage. It was, it is true, somewhat remote, but not so entirely remote and disconnected with the issue and irrelevant to the offense charged as to preclude its contradiction.
But the case is not, as we think, without serious difficulty on the proof submitted. It is certainly a very peculiar one in some of its leading features. The facts, taken as a whole, must to say the least, admit of strong suspicion as to the real existence of the imputed crime. They invite well-grounded criticism. The defendant, was at the time of the alleged seduction under promise of marriage, a mere lad, a stripling, a school-boy, but little more than sixteen years of age. The prosecutrix was nearly six years his senior, a woman of comparatively mature years, and according to the proof, of very considerable experience with men of about her own age. It can but be observed that seduction of the lad might probably be quite as readily accomplished as could be the seduction of the mature, reflecting, experienced woman. She had known the young man almost, or quite from his infancy; must have known and appreciated the fact that any proposition of marriage from him or agreement with him to marry was of questionable propriety. She was not entirely .untutored in the ways of the world, for, as she states, she had accepted the attentions of men while he was yet a “ little bit of a boy.” She was certainly qualified to give him good advice against wrong-doing, and well able in her maturity to resist vicious importunity, even under circum*483stances of stronger temptation. '■ And this would be naturally expected, rather than that she should accept from one so young a proposal of marriage, and under a protestation of faithfulness to his promise, to join him in the commission of crime. Nor was the illicit intercourse confined to a single occurrence under stress of circumstances, but was deliberately permitted from time to time, even continued, as she testifies, from “ that night and after that, up to until two months before the baby was born.”
Is the case free from well-grounded suspicion as to the integrity of the charge ? If a seduction, it seems to have been a seduction with a continuando—a seduction singularly effected, in view of her maturity and of his immaturity; and most strangely continued. The line of conduct as testified to by her, beginning with the alleged promise of marriage, followed by continual intercourse for a considerable time, and indeed permitted long after pregnancy had ensued, seems inconsistent with any idea of the woman’s seduction, holding in mind the provisions of the statute which makes seduction a punishable offence. See Penal Code, § 284. The crime denounced by the law is the seduction of a female of chaste character under promise of marriage. The law contemplates infraction of purity in thought and conduct. Now in the outset we are confronted with the unusual circumstances of persons contracting marriage under an almost ludicrous disparity of age, having in mind the nature of the offense charged; the male just turning the period of pubescence, and the female a woman, as has been stated, of ma-tare years and very considerable experience in the ways of the world, with knowledge, as we must infer, of usual moral and social observances, and of what are universally regarded as the proprieties attending a matrimonial alliance.
Besides these considerations, how stands the further and other proof bearing on the alleged contract of marriage, and purity of character, both of which are necessary to the establishment of the crime charged in the indictment ? It is in proof that the prosecutrix accepted attentions from and had confidential relations with various men ; not with one or two only, but with many. She permitted them unbecoming familiarities. Beyond dispute, she was free and easy with them to an extent indicative of great laxity of moral obligation. These statements *484as to the proof leave out of view the testimony of the defendant, and also that of the witness," Chambers, who was undoubtedly effectually impeached. But it may be noted, as it was proved by several witnesses, that the plaintiff was particularly and peculiarly intimate with this man, who was shown to be lecherous and vile. The case on the reliable evidence bears hard on the probability of the alleged promise to marry, and of the purity of character of the prosecutrix. Before the defendant could be legally convicted, a case should be made' against him on all material points beyond a reasonable doubt. We are of the opinion that no fair-minded man can carefully and thoughtfully read the evidence here submitted without entertaining great doubt as to the defendant’s guilt of the offense charged. We are dissatisfied with the verdict of the jury. We must conclude that they either misunderstood the provisions and requirements of the law applicable to the case, or that they gave the evidence undue force through inattention or misapprehension. We cannot in conscience permit the conviction and judgment to stand.
Conviction and judgment reversed ; new trial granted, and case remitted to the Ulster Sessions.
Learned and Landon, JJ., concur.